Citation Nr: 0324745	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for hearing loss in 
the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1964 to 
June 1966. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2001   rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in  Huntington, 
West Virginia, which denied the veteran's claim seeking 
entitlement to service connection for hearing loss in the 
left ear, as well as for tinnitus.  Although the RO denied 
the claim as a service connection claim for hearing loss in 
the left ear in May 2001, it is noted that the RO had 
previously denied the veteran's claim for service connection 
for hearing loss in the left ear in May 1974 and the veteran 
did not appeal.  

A local hearing was scheduled for July 2003.  The veteran did 
not appear for this scheduled hearing.


FINDINGS OF FACT

1.  An unappealed RO decision in May 1974 denied the 
veteran's claim of service connection for hearing loss in the 
left ear.

2.  Evidence submitted subsequent to the May 1974 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hearing loss in the left ear.

3.  The veteran incurred sensorineural hearing loss to his 
left ear in service.

4.  The veteran has current sensorineural hearing loss in his 
left ear.

5.  The veteran's current hearing loss resulted, at least in 
part, from an injury sustained to his left ear while in 
service. 


CONCLUSIONS OF LAW

1.  The RO's May 1974 decision which denied service 
connection for a hearing loss disability to the left ear is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302 (2002).
 
2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a hearing loss 
disability to the left ear has been submitted. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  A hearing loss disability to the left ear was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's medical records indicate that his ears were 
clinically normal at his time of enlistment in June 1964.  In 
a December 1964 service medical record, the veteran related 
that he could not hear out of his left ear.  In August 1965, 
he indicated that he had been experiencing hearing trouble 
for the past two and a half years.  





On an authorized audiological evaluation performed in August 
1965, pure tone thresholds (as converted to ISO units), in 
decibels, were as follows:

 
 
 
 
HERTZ
 
 
 
500
1000
2000
4000
8000
RIGHT
25
20
20
15
25
LEFT
25
20
20
60
55
 
A follow-up ENT clinical evaluation was performed in November 
1965.  High tone sensory loss in the left ear was documented.  
The November 1965 audiological evaluation revealed the 
following pure tone thresholds (as converted to ISO units), 
in decibels:

 
 
 
 
HERTZ
 
 
 
500
1000
2000
4000
8000
RIGHT
15
15
20
10
25
LEFT
25
20
25
50
70
 
The veteran's April 1966 hearing exam at separation indicated 
that his ears were clinically normal.  Pure tone thresholds 
(as converted to ISO units), in decibels, were as follows:

 
 
 
 
HERTZ
 
 
 
500
1000
2000
4000
8000
RIGHT
30
15
20
15
20
LEFT
25
10
10
-5
0

The veteran filed a claim in April 1974 for an ear injury 
sustained in 1965.  A private physician's medical affidavit 
dated July 1973 was submitted.  It stated that the veteran 
had noticed a recurrent ringing in his left ear over the past 
six or seven years.  The veteran related that this condition 
started when he was doing push-ups in service.  He informed 
doctors of this condition at the time of discharge.  He 
further stated that he was not exposed to artillery or large 
cannon fire, but he was briefly exposed to small arms fire.  
An audiology examination was performed, and showed high tone 
sensorineural loss of the left ear.  The right ear was 
normal.  While the examining doctor noted that all of the 
veteran's ENT system appeared to be well within normal 
limits, he also stated that the veteran's tinnitus appeared 
to be the result of his high tone deficit.  

A rating decision was issued in May 1974.  Service connection 
for the ear injury was denied because the veteran's hearing 
loss in the left ear in service was shown to be an acute and 
transitory condition.  

The veteran sought to reopen his claim for hearing loss in 
February 2000.  Private audiology clinic records from March 
1999 indicated a diagnosis of tinnitus in both ears, but 
mostly in the left ear.  Medical records from March 2000 
showed that the veteran claimed gradual hearing loss in his 
left ear within the past five years.  A cranial MRI was 
performed at this time.  The examining doctor's clinical 
impression was that there was no evidence of acoustic 
neuroma.

A VA audio examination was performed in January 2001.  
Audiological test results showed normal to severe high 
frequency sensorineural hearing loss in the right ear and 
normal to profound high frequency sensorineural hearing loss 
in the left ear.  

A subsequent March 2001 VA audio exam was performed.  It 
revealed normal to severe high frequency sensorineural 
hearing loss in the right ear and mild to profound high 
frequency sensorineural hearing loss in the left ear.  





A measure of pure tone thresholds, in decibels, indicated the 
following:
 

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
10
10
20
65
70
LEFT
25
35
80
85
105

The examining physician's diagnosis stated that some of the 
loss in the veteran's high frequency hearing was exhibited 
while in the service, but the decreased threshold now could 
be due to aging and other occupational noise exposure that he 
exhibited following the service.  The physician concluded 
that the veteran probably had a combination hearing loss from 
his service and other noise exposure and aging.  

An April 2001 VA ear disease examination was performed.  The 
examining physician's diagnosis stated that the veteran's 
November 1965 hearing test showed a slight difference in 
hearing in the veteran's left ear versus his right ear, but 
that his hearing was still within normal range.  The April 
1966 audiological exam, prior to his service discharge, 
showed his hearing was within the normal range.  Based on the 
evidence of record, the examining physician's April 2001 
report concluded by stating that it appeared the veteran's 
left ear hearing loss was not related to his service in the 
military.

A May 2001 rating decision denied the veteran's claim for 
service connection for hearing loss of the left ear and 
service connection for tinnitus.  The veteran's notice of 
disagreement regarding service connection for hearing loss of 
the left ear was received in August 2001.  An April 2002 
statement of the case was issued.         






Analysis

I.	Whether new and material evidence was submitted to 
reopen the claim of service connection for hearing 
loss in the left ear.

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
 
The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's request to reopen his claim in 
this case which, as noted above, was filed at the RO in 
February 2000.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
By the decision dated May 1974, the RO denied the veteran's 
claim of service connection for hearing loss of the left ear.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran. 38 U.S.C.A. § § 5108, 7105; 38 
C.F.R. §§ 3.104 (a), 3.156 (2002).  
 
It is determined that the veteran has submitted new and 
material evidence since the May 1974 decision in order to 
reopen his claim.  Since that time, the veteran underwent a 
private audiology examination in March 1999.  The examining 
doctor indicated a diagnosis of tinnitus in both ears, but 
mostly in the left ear.  
VA audiological examination records from January 2001 and 
March 2001 were submitted.  These exams indicated high 
frequency sensorineural hearing loss in the veteran's right 
and left ears.  The March 2001 examination stated that the 
veteran's hearing loss was probably, at least in part, from 
his service.  An April 2001 VA examination was also submitted 
indicating that the veteran's left ear hearing loss was not 
related to service.     

The evidence above is not cumulative and redundant.  Since 
some of the evidence suggests a medical connection between 
the veteran's current hearing loss and an injury in service, 
the newly received evidence is of such significance that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, it is material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  

Although the veteran's claim of service connection for 
hearing loss in the left ear has been considered on a ground 
different from that of the RO (the RO did not explicitly 
frame the issue as to whether new and material evidence had 
been presented, but rather conducted a merits analysis), the 
issue of new and material evidence must be addressed in the 
first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  Only where, as here, the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374 (1998).  In view of the result in this 
case, the Board's review of this question will not result in 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.	Service connection for hearing loss in the left ear.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d). 

The question that must be answered is whether the veteran's 
current hearing disorder, specifically high frequency 
sensorineural hearing loss in the left ear, is related to 
service.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2001).

The veteran claimed that he incurred an ear injury in 1965 
while in service.  As mentioned above, the veteran's service 
induction examination showed that his ears were clinically 
normal in June 1964.  The veteran's August 1965 and November 
1965 service audiological examinations, however, each showed 
that he had auditory thresholds of 40 or greater at the 
frequency 4000 Hertz.  These 1965 audiological tests support 
the veteran's contention that his doing pushups in 1965 while 
in service caused an injury to his left ear.  Despite the 
fact that the veteran's April 1966 separation exam indicated 
that his ears were clinically normal, the veteran did have a 
hearing disability in 1965 pursuant to 38 C.F.R. § 3.385.  

Furthermore, evidence of record suggests that the veteran 
currently has a disability under 38 C.F.R. § 3.385.  An 
audiology exam from July 1973 showed that the veteran had 
high tone sensorineural loss in his left ear above the 2000 
cps level.  Furthermore, the veteran's March 2001 VA audio 
examination revealed auditory thresholds of 40 or greater at 
the frequencies 2000, 3000 and 4000 Hertz.  The veteran had a 
hearing disability under 38 C.F.R. § 3.385 in March 2001.  

Regarding the medical connection between the veteran's injury 
in service and his current disability, the evidence of record 
shows the existence of this medical connection.  In the March 
2001 VA audio examination, the examining doctor concluded 
that the veteran had mild to profound high frequency 
sensorineural hearing loss in left ear (as well as normal to 
severe high frequency sensorineural hearing loss in right 
ear).  Significantly, the examining physician further 
concluded that the veteran probably had a combination hearing 
loss from the service and other noise exposure and aging.  
The examiner's above statement can be interpreted as saying 
that the veteran's hearing loss at the time was the result, 
at least in part, of his service in the military.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2001).  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

While there is substantial medical evidence that weighs 
against the veteran's claim, there is also significant 
evidence that supports the claim.  On the one hand, the 
examining doctor stated in the April 2001 VA ear disease 
examination that the veteran's hearing loss of the left ear 
is not related to service in the military.  On the other 
hand, the VA examining physician's statement in March 2001 
can be interpreted as saying that the veteran probably has 
hearing loss resulting from his service, as well as resulting 
from post-service noise exposure and aging.  Thus, this March 
2001 physician statement is sufficient to put the evidence in 
equipoise.  Accordingly, pursuant to 38 C.F.R. § 3.102, the 
benefit of the doubt is granted to the veteran, and he is 
granted service connection for hearing loss in the left ear.  

As the veteran has been granted the benefit he was seeking 
(service connection for a hearing loss disability), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159.  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for hearing loss in the left ear, 
the veteran's claim is reopened.

Entitlement to service connection for hearing loss of the 
left ear is granted.


REMAND

After the May 2001 rating decision, the veteran asserted in a 
August 2001 document (Statement in Support of Claim) that he 
was "protesting my claim for Veterans comp. due to my left 
ear" and "I want to reopen my claim."  A valid Notice of 
Disagreement (NOD) must contain terms that can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002).  The veteran's August 2001 statement 
is accepted as a valid NOD because he indicated general 
disagreement with the May 2001 rating decision, and he 
indicated that he wanted to take further action to overturn 
the decision.

Therefore, as the veteran's August 2001 statement is accepted 
as a timely NOD regarding the issue of service connection for 
tinnitus, the Board is required to remand this issue to the 
RO for issuance of a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is remanded for the following:

The RO should issue a Statement of the 
Case concerning the issue of service 
connection for tinnitus.  If, and only 
if, the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 2002). 

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

